DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 7-9, and 10-13, drawn to a process for preparing a zeolitic material.
Group II, claims 3-6, drawn to a process for preparing a zeolitic material.
Group III, claim 14, drawn to a zeolitic material.
Group IV, claim 15, drawn to a method of producing a molecular sieve, an adsorbent, a catalyst and/or a catalyst support comprising providing a zeolitic material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because the groups do not share the same or corresponding technical feature.
For the invention of Group I, the technical feature comprises heating a reaction mixture in a reactor that is a Taylor-Couette reactor having an inner cylinder and an outer cylinder which are coaxially aligned during the preparation of a zeolitic material.
For the invention of Group II, the technical feature comprises establishing a specific velocity profile v(r) of the reaction mixture during the preparation of a zeolitic material, wherein the velocity profile v(r) satisfies the condition in relationship (I) when the reaction mixture displays a shear thinning rheology, and wherein the velocity profile v(r) satisfies the condition in relationship (II) when the reaction mixture displays a shear thickening rheology.
Thus, the technical feature of Group I differs from the technical feature of Group II.
In addition, Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups share the technical feature of “a zeolitic material having a framework structure comprising YO2 and optionally comprising X2O3, wherein Y is a tetravalent element and X is a trivalent element”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cao et al. (WO 2005/063624 A1) or Yilmaz et al. (WO 2013/035077 A1).
Cao et al. (see paragraph [0012]) discloses a zeolitic material having an AEI framework with the molar relationship (n)X2O3 · YO2, wherein X is a trivalent element, Y is a tetravalent element, and (n) is from 0 to less than 0.01.
Yilmaz et al. (see page 4, lines 1-10) discloses a zeolitic material comprising YO2 and X2O3, wherein Y is a tetravalent element, and X is a trivalent element.

It is noted that the inventions of Groups III and IV require a zeolitic material that was “obtainable and/or obtained by the process of claim 1” (see claim 14).  Firstly, the word “obtainable” does not actually require the zeolitic material to be made by the process of claim 1.  Secondly, the claim limitation is considered a product-by-process limitation, wherein the determination of patentability is based on the product itself (i.e., the zeolitic material), and not its method of production.  See MPEP § 2113.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/ apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/ apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774